Citation Nr: 1511454	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service-connection for a navel injury. 

2.  Entitlement to service-connection for an abdomen injury. 

3.  Entitlement to service-connection for a head injury. 

4.  Entitlement to service-connection for a back injury. 

5.  Entitlement to service-connection for sleep apnea. 

6.  Entitlement to service-connection for hypertension. 

7.  Entitlement to service-connection for an ulcer, to include as secondary to nasal injury or abdominal injury. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a January 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that shortly after separation from active duty he was treated for all the disabilities on appeal at the VA Medical Center (VAMC) in Montgomery, Alabama.  A review of the Veteran's claims file and eFolders reveals that they do not include any records of this treatment.  Thus, it appears that there exist records of relevant VA medical treatment that have not been associated with the record before the Board.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran also testified that he received relevant private medical treatment from Dr. Nixon, starting in 1999 or 2000.  He also received relevant private medical treatment from Dr. Persaud.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all VA medical records that have not been associated with the claims file or eFolders, including those from the Montgomery, Alabama, VAMC dated within several years of the Veteran's separation from active duty.  

All efforts to obtain these records should be documented.

2.  After obtaining any necessary authorization, obtain and associate with the record all medical records from Dr. Nixon and Dr. Persaud.  

All efforts to obtain these records should be documented.

3.  Then, after completing any other indicated development, to include VA examinations if necessary, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



